Citation Nr: 1221287	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation higher than 10 percent for tinea versicolor, to include consideration of whether reduction from 60 percent effective March 1, 2008 was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from September 1993 to September 1997 and from February 2000 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (IL), which reduced the evaluation assigned for the Veteran's tinea versicolor from 60 percent to 0 percent effective March 1, 2008 due to his failure to report for a medical examination scheduled for July 2007.  The Veteran filed a Notice of Disagreement (NOD) in April 2008, and a Statement of the Case (SOC) was issued in July 2008.  The Veteran's tinea versicolor was also awarded an increased evaluation of 10 percent effective March 1, 2008, the date of the reduction, in a July 2008 DRO (Decision Review Officer) decision on the date of the SOC.  The Veteran subsequently perfected his appeal in August 2008.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to insure a complete review of the evidence.   


FINDINGS OF FACT

1.  In a final May 2004 rating decision, service connection was established for tinea versicolor with a 60 percent disability rating effective March 2, 2004. 

2.  In August 2007, the RO proposed to reduce the disability rating for the Veteran's tinea versicolor from 60 percent to 0 percent due to his failure to report for the scheduled review examination and the absence of evidence showing the current level of severity of the disability. 

3.  The RO effectuated the reduction of the Veteran's disability rating for tinea versicolor from 60 percent to 0 percent effective March 1, 2008, in the December 2007 rating decision on appeal. 

4.  The reduction in rating was carried out in accordance with applicable procedures.  All notices were mailed to the last known mailing address for the Veteran.  

5.  At the time of the reduction, a 60 percent rating had been in effect since March 2, 2004, a period of approximately four years.

6.  The rating for tinea versicolor was increased from 0 percent to 10 percent effective March 1, 2008 based on June 2008 VA medical examination findings.

7.  The Veteran's tinea versicolor is currently manifested by erythremic patches on the chest, back, arms, and calves affecting approximately 32 percent of the entire body and approximately 30 percent of exposed areas, with no systemic symptoms, throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision which reduced the disability rating for the Veteran's tinea versicolor from 60 percent effective March 1, 2008 was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 3.655 (2011). 

2.  The criteria for an evaluation of 30 percent for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code (DC) 7813-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's tinea versicolor is evaluated under the criteria found at 38 C.F.R 
§ 4.118.  He is currently rated as 10 percent disabling under hyphenated DC 7813-7806 for dermatophytosis rated as dermatitis or eczema.  See 38 C.F.R. § 4.27.  The Board has reviewed the other potentially applicable diagnostic codes pertaining to diseases of the skin and finds that this is clearly the best code to evaluate the disability at issue. 

In evaluating the Veteran's claim seeking an increased rating, the Board must first consider whether the reduction of the Veteran's disability rating for tinea versicolor from 60 percent was proper.

By way of background, the Board notes that entitlement to service connection for tinea versicolor was originally established in May 2004.  At that time, the RO assigned a 60 percent disability rating effective March 2, 2004 (the day after the Veteran separated from service), under DC 7813-7806.  The 60 percent disability rating was assigned based on the results of the December 2003 VA medical examination, which showed scattered lesions involving the anterior chest, upper arms, abdomen, and inner thighs covering an estimated 50 to 60 percent of the Veteran's total body surface area. 

In July 2005, the RO informed the Veteran that an examination had been requested for his tinea versicolor in order to determine the severity of the disability and ensure that the Veteran was properly evaluated.  

In August 2005, the Veteran underwent medical examination to determine the level of severity of his tinea versicolor at that time.  Based on the results of the medical examination, which showed a controlled disease with no visible lesions, and topical use of selenium sulfide solution daily, as well as oral consumption of ketoconazole (first daily and then weekly until discontinued in June 2005 due to elevated liver enzymes) during the past 12-month period, the RO continued the Veteran's 60 percent rating.  See August 27, 2005 rating decision.  The RO specifically noted that the assigned evaluation was not considered permanent and was subject to a future review examination in light of the likelihood of improvement.  The examiner had written that the prognosis for the condition was good.   

In May 2007, the RO sent two letters to the Veteran at an address in Glendale Heights, Illinois, notifying him that a medical examination for his tinea versicolor had been requested.  Both were returned with the notations "not deliverable as addressed" and "unable to forward".  The Veteran's July 2007 VA medical examination was cancelled due to his failure to report for the examination.  The letters were re-sent in August 2007.  Also, the following day, an employee at the RO made an attempt to confirm the Veteran's current address by using the telephone number provided by the Veteran, which was the number to his reserve unit.  The sergeant with whom the employee spoke stated that the Veteran was not currently assigned to that unit.  

In August 2007, the RO proposed to reduce the Veteran's disability rating from 60 percent to 0 percent based on the Veteran's failure to report for the scheduled examination and no current evidence to show that the condition had either remained the same or worsened to warrant continuation of the 60 percent rating.  The RO further noted that the Veteran had not contacted VA with information of his whereabouts and the telephone number provided was outdated.  Notice of the rating decision was mailed to the last known mailing address of the Veteran - i.e., the address in Glendale Heights, IL.  The notice was not returned, and no response was received from the Veteran.       

In December 2007, the RO reduced the 60 percent evaluation for tinea versicolor to 0 percent.  Notice of the decision was mailed to an address in Conesus, New York.  The notice also explained that the Veteran's claim would be reconsidered if Veteran underwent an examination.   

In April 2008, the Veteran filed a NOD with the decision to reduce his disability benefits.  He explained that he continued to suffer from the disease over much of his chest, stomach, back, arms, groin, thighs, and neck.  He stated that he had to take an oral anti-fungal medication at least once per year to control the rash, which can be damaging to the liver.  He also stated that he used selenium sulfide solution year-round to keep the lesions from spreading.  

He further asserted that he had lived at two other addresses in Illinois since moving from Glendale Heights in 2005 and now lived in Conesus, New York (NY).  He insisted that he had spoken with a VA representative over the phone each time he had moved to provide his updated address and had, at least once, mailed in paperwork to update his address.  The Veteran also stated that he had received no notice since moving to NY of any scheduled medical examination and only received notice that his case was under review after he had missed the appointment.  He stated that he was willing to report for a medical examination.     

The Veteran was then scheduled for a VA medical examination in June 2008 to determine the current level of severity of his service-connected skin disability.  In reporting the history of the skin condition, the Veteran stated that his progressive tinea versicolor was manifested by patches on the arms, chest, legs, back and neck.  He also reported that it was worse in the summer and during hot weather and sometimes itched at those times.  He further denied having any systemic symptoms or skin disease treatment in the past 12 months.  

On physical examination, the Veteran was noted to demonstrate erythematic patches on his chest, back, arms, and calves that affected about 32 percent of his body and about 30 percent of exposed areas.  The examiner further noted that tinea versicolor was only at the base of the neck and did not involve most of the neck, providing evidence against this claim.       

Four days later, the Veteran presented to the VA Rochester Outpatient Clinic to establish care.  It was noted that the Veteran did not receive medical care outside of VA.  The Veteran again self-reported having tinea versicolor affecting the arms, legs, chest, back, and neck.  

On physical examination, the Veteran was noted to demonstrate widespread patchy tinea versicolor.  The examining medical provider further noted that the Veteran had previously been seen by dermatology but that had been "some time ago".  
  
Based on the above evidence, a Decision Review Officer (DRO) issued a July 2008 decision, which increased the disability rating for tinea versicolor from 0 percent to 10 percent effective March 1, 2008, the date of the reduction.  

Regarding rating deductions, the law provides that, where a rating has been in effect for less than five years, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).  It is notable that the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable for disabilities which have not become stabilized and are likely to improve.  

The U.S. Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420   (referring to 38 C.F.R. §§ 4.1 , 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." See Brown, 5 Vet. App. at 421. 

As summarized above, the RO sent notice of the proposed reduction to the Veteran's last known address of record.  After no response was received from the Veteran, the disability rating for the Veteran's tinea versicolor was reduced to 0 percent effective March 1, 2008 due to his failure to report for the medical examination scheduled to determine the current level of severity for his skin disability and the absence of evidence showing the current severity of the disability.  38 C.F.R. § 3.655.  

The disability rating was later increased to 10 percent effective March 1, 2008 based on June 2008 VA medical examination findings.   

The question of whether a disability has improved involves consideration of the applicable rating criteria.  As noted, the Veteran's service-connected tinea versicolor is rated under 38 C.F.R. § 4.118, DC 7813-7806. 

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the current claim was received prior to that date, those revisions do not apply in this case. 

Upon review of the evidentiary record presented in this case, the Board notes that the disability picture associated with the Veteran's tinea versicolor more closely approximates the schedular criteria for the next higher 30 percent rating under DC 7806, rather than the currently assigned 10 percent rating.  Indeed, the June 2008 VA medical examiner specifically noted that the Veteran's skin disease affects approximately 32 percent of his entire body and approximately 30 percent of exposed areas.  Such a disability picture is consistent with a 30 percent schedular rating under DC 7806.  For these reasons, we find that an increased rating of 30 percent is warranted.  

However, an even higher rating of 60 percent under the DC is not established because the Veteran's skin disease does not affect more than 40 percent of his entire body or more than 40 percent of exposed areas and does not require constant or near-constant systemic therapy.  38 C.F.R. § 4.118, DC 7806.  Despite the Veteran's insistence that his skin disability requires him to take an oral anti-fungal medication at least once a year and use selenium sulfide solution year-round, there is no indication that such treatment constitutes constant or near-constant systemic therapy.  In fact, the June 2008 VA medical examiner wrote "None" for systemic systems when reporting the Veteran's history of skin condition.  This statement is afforded significant probative value.  

The Veteran's representative has suggested that the Veteran may be entitled to an even higher rating for his disability when rated as a disfiguring scar involving the neck under DC 7800.  However, there is no indication that the Veteran has visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  Also, he is not shown to demonstrate four or five characteristics of disfigurement as it relates to the neck.  The June 2008 VA medical examiner noted that the Veteran's skin disease was only at the base of the neck and did not involve most of the neck.  Review of the photograph taken of the Veteran at the medical examination, which shows the manifestation of his skin disease on his chest and neck, is consistent with the examiner's description.  For these reasons, we do not find that the schedular criteria for an even higher rating of 50 percent under DC 7800 has been met or approximated. 

In evaluating this claim, the Board further finds that the June 2008 VA medical examination was adequate.  The VA examiner performed and reported all findings needed to ascertain the current level of severity of the Veteran's service-connected skin disability.  Although the claims folder was not available for review, the examiner considered the Veteran's reported history as it relates to his skin disability and confirmed review of medical records regarding the disability.  Therefore, the currently assigned disability rating was adequately based upon review of the relevant history of the Veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

For the foregoing reasons, the Board finds that the competent and probative evidence of record, as detailed above, satisfies the regulatory standards of 38 C.F.R. § 3.344(c), because adequate reexamination of the Veteran's disability rating sufficiently showed improvement warranting a reduction in the rating.  Moreover, the procedural due process rules mandated by 38 C.F.R. § 3.105(e) for rating reductions were also followed by the RO.

Therefore, the RO's reduction of the disability rating for service-connected tinea versicolor from 60 percent is found to be warranted by the evidence of record.  The Veteran is, however, entitled to an increased evaluation of 30 percent from 10 percent for his service-connected skin disability effective March 1, 2008.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error as a result of insufficient notice, and no prejudicial or harmful error has been demonstrated, for reasons addressed below.

Under the law and judicial precedents, it is not clear how, or even whether, the VCAA applies to rating reduction claims, because an argument can be made that a reduction does not arise from an "application" as contemplated in 38 U.S.C.A. § 5103(a).  Nevertheless, rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).

Under applicable law, when the reduction in evaluation of a service-connected disability or unemployability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of section 3.105, the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i) (1), (2).

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within the 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Court has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO complied with all of special due process requirements pertaining to rating reductions.  The Veteran was sent notice, by way of an August 2007 rating decision, that his disability rating for service-connected tinea versicolor was proposed to be reduced from 60 percent to 0 percent, with detailed reasons for the proposed action.  In the notice letter attached to the August 2007 rating decision, the Veteran was notified that he could present additional evidence or argument on any important point in his claim and/or request a personal hearing within 60 days from the date of the notice letter.  

There is no indication that the Veteran did not receive the August 2007 rating decision as it was not returned as undeliverable and, in fact, the Veteran indicates that he received the rating decision in his April 2008 statement.  He specifically stated that he had received notice that his case was under review after he had missed his appointment.  He also wrote that he had received a letter, which had been addressed to his Glendale Heights, IL mailing address, informing him that he was at risk of losing over 2/3 of his VA benefits.  This certainly appears to be notice of the August 2007 rating decision, which proposed reduction of the Veteran's benefits, as it was indeed sent to the last known mailing address in Glendale Heights, IL and discusses the fact that the Veteran was at risk for having his monthly rate of compensation reduced due to his failure to report for the July 2007 medical examination.  Nonetheless, the Veteran did not respond to the August 2007 notice.  It is notable that the December 2007 rating decision was mailed to the Veteran at his current mailing address.  Given the foregoing, the Board finds VA has satisfied its duty to comply with the special due process requirements in this case.

In this regard, the Board has considered the Veteran's assertion that he provided the VA with his new address each time he moved by telephone and, at least once in writing, but the updated address information was not reflected in the system for unknown reasons.  See April 2008 statement.  However, the RO specifically stated in the August 2007 rating decision that the Veteran had not contacted VA to inform him of his whereabouts.  The RO also noted that the telephone number provided by the Veteran and included in the system was outdated.  The Board finds the RO's statements, particularly when considered with the fact that the Veteran the telephone number in VA's system was similarly outdated, to be more credible than the Veteran's unsupported lay assertions.  It is difficult to believe that the Veteran repeatedly informed VA of his mailing address but did not provide an updated telephone number at any of those times and there was no update ever made in the system during the approximate two-year period.  Although the Veteran's representative has suggested that the "undeliverable" notices pertaining to the scheduled examination were a post office error, there is no indication of postal error in the record.  However, even if there were, there is absolutely no indication that the Veteran did not receive notice of the August 2007 and December 2007 rating decisions.  Further, the Veteran was provided with a medical examination in connection with his claim in June 2008.  

In this case, there is simply nothing in the record to rebut the presumption that the RO has undertaken its duty to inform the Veteran in a timely manner and that no information was lost other the Veteran's statements.  In this regard, while the Board could understand the loss of a single piece of information in the Veteran's claims file that may have been (for example) mistakenly sent to the wrong address, or with the wrong claim number, the Veteran has indicated that he had spoken with a VA representative over the phone each time he had moved to provide his updated address and had, at least once, mailed in paperwork to update his address.  This suggests multiple (three or more) contacts to the RO, a record of which does not exist in the Veteran's claims file, while all other evidence of record suggest no missing or lost records in the claims file.  For the Veteran's contentions to be accurate, at least three independent pieces of evidence would have to have been lost independent of each other.  The Board finds it unbelievable that these multiple pieces of evidence would be lost, while all other pieces of evidence are contained in the claims file in a highly organized manner.  The RO underwent an extensive effort to locate the Veteran when the mail was returned as undeliverable (as noted above), with no success.          

Based on such results, the Veteran's skin disability is shown to approximate the schedular criteria for a 30 percent disability rating effective March 1, 2008, the date of the reduction.  Thus, the Veteran was not prejudiced by his failure to appear at the July 2007 medical examination.  Again, special due process requirements were satisfied.      

The Veteran was also provided with notice of how VA determines disability ratings in a May 2008 notice letter sent in response to the Veteran's April 2008 NOD.  Also, the laws and regulations pertaining to disability ratings, as well as the specific rating criteria used to evaluate his service-connected disability, were included in the June 2008 due-process letter, the December 2007 rating decision, and the July 2008 SOC (cumulatively).  The RO explained the basis for its reduction in the rating decisions and SOC.  Therefore, the Board finds that, if any VCAA notice was required in this case, the lack of such notice is harmless error because the Veteran, and any other reasonable person, should be expected to understand what was needed.  In addition, the Veteran and his representative have demonstrated adequate understanding of the evidence needed to substantiate his claim.  For these reasons, it was not prejudicial to the Veteran for the Board to decide this appeal.  No notice error has affected the essential fairness of the adjudication.

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claim.  The Veteran was afforded a VA medical examination in June 2008.  He has also submitted his own lay statement pertaining to the current severity of his disability in support of his appeal.  There is further a VA treatment record dated in June 2008, which has been considered.  While the Veteran's representative has suggested that additional VA treatment records should be obtained in order to fairly rate the Veteran's claim, there is no indication that any such records are needed.  The Veteran told the June 2008 VA medical examiner that he had not received treatment for his skin condition in over a year.  Thus, there are no records pertinent to the period at issue prior to the June 2008 VA medical examination.  While it appears from the June 2008 VA treatment record that the Veteran may have intended to receive additional treatment for his skin disorder going forward, neither he nor his representative has asserted that the condition is not accurately described by the June 2008 VA medical examiner or that it has worsened since that time.  The mere passage of time does not render the previous medical examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Further, neither the Veteran nor his representative has asserted that such records would aid in substantiating the Veteran's claim.   

It appears that all obtainable evidence required for a fair adjudication of the claim has been obtained and associated with the record.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Reduction of the disability rating for the Veteran's service-connected tinea versicolor from 60 percent was proper.

A 30 percent rating for tinea versicolor is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


